529 Pa. 442 (1992)
604 A.2d 1026
In the Matter of Jelbert HUFF, Jr., a minor.
Appeal of Jelbert HUFF, Jr.
Supreme Court of Pennsylvania.
Argued March 9, 1992.
Decided April 16, 1992.
Thomas D. Heberle, Gifford, Lay & Johnson, Erie, for appellant.
William P. Weichler, Pennsylvania Ass'n of Criminal Defense Lawyers, Erie, for amicus curiae.
Jenifer Shirey, Juvenile Probation Dept., Erie, for appellee.
Ronald Eisenberg, Deputy Dist. Atty., George S. Leone, Asst. Dist. Atty., Philadelphia, for amicus curiae.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.